DETAILED ACTION
This office action is made final. Claims 1-19 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 2/3/2021, amended claims 1, 10, and 19.
Response to Amendment
The previously pending rejection to claims 1-19, under 35 USC 101 (Alice), will be maintained.
The previously pending rejection to claim 19, under 35 USC 101 (Signals Per Se), has been withdrawn.
Response to Arguments
Applicant’s arguments received on date 2/3/2021 have been fully considered, but they are not persuasive.  Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. 

Response to Arguments under 35 USC 101:
Applicant asserts that “determining, with the one or more processors, whether the public place meets a first qualification based on privacy, wherein the first qualification is met when the aggregate amount of available real-time location information for the public place meets or exceeds a predetermined threshold. Computation of busyness to only those public places that meet the first qualification, network resources are conserved, thereby providing additional practical application.” Examiner respectfully disagrees.

As discussed above, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered 
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 10 & 19, are the recitations of “determining, with the one or more processors, whether the public place meets a first qualification based on privacy, wherein the first qualification is met when the aggregate amount of available real-time location information for the public place meets or exceeds a predetermined threshold are carried out by one or more processors,” and these additional elements, individually and in combination,  are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Regarding the recitations of “determining, whether the public place meets a first qualification based on privacy, wherein the first qualification is met when the aggregate amount of available location information for the public place meets or exceeds a predetermined threshold,” while these elements are part of and directed to the abstract idea because they are abstract data that is analyzed and evaluated in the abstract idea, even if these are analyzed as additional elements, these elements do not integrate the abstract idea into a practical application because these computation of busyness are merely generic computers that are used to implement part of the recited abstract idea, specifically, generic computers used to apply the abstract idea of determining, whether the public place meets a first qualification based on privacy. Accordingly, contrary to Applicant’s assertions, the judicial exception is not integrated into a practical application under the second prong of Step 2A.

Response to Arguments under 35 USC 102/103:

Applicant's arguments with respect to the claim rejections have been considered, but are moot in view of the new ground(s) of rejection set forth below in this Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-19 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 
Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
Independent claims 1, 10, and 19, the claim, when “taken as a whole,” are directed to the abstract idea of measuring an aggregate amount of location information 
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claim 1 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above limitation fall within mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, a memory; and one or more processors in communication with the memory, recited in claims 1 and 10.” Those additional elements are recited at a high-level of generality such that it 
Further, Examiner asserts that claim 19 also does not include limitations amounting to significantly more than the abstract idea. Although claim 19 includes a computer-readable storage medium storing instructions executable by one or more processors amounts to generic computing elements performing generic computing functions.
Moreover, dependent claims 2-6 & 11-15 recite a hash of an identifier, unique hashes, and data structure, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are a generic and routine concept that does not transform the claims to a patent eligible application of the abstract idea.
In addition, dependent claims 7-9 & 16-18 do not transform the recited abstract idea into a patent eligible invention because these claims merely provide further instructions to simply narrow the initially recited abstract idea.
Further, the "real time," recitations, are merely instructions to apply the abstract idea on a computer.
Furthermore, generally transmitting, storing, and outputting (e.g., display) data are examples of insignificant extra-solution activity.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more 
Moreover, Claims 1, 10, and 19 are generally linking the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems. Similarly, Claim 1 implying computed real-time busyness information meets the second qualification, the computed real-time busyness information for the particular public place
 is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of Claim 1 is not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-9 and 11-18 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1, 10, and 19 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 10, and 19 include various elements that are not directed to the abstract idea.  These elements include a memory; and one or more processors in communication with the memory.
Examiner asserts that a memory, and one or more processors in communication with the memory do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. These computer components are recited at a high level of generality and add no more to the claimed invention than the components that perform basic computing functions routinely provided by a general-purpose computer.
The computing elements with memory and processors are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.1  In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.
Further, Examiner asserts that claim 19 also does not include limitations amounting to significantly more than the abstract idea. Although claim 19 includes a computer-readable storage medium storing instructions executable by one or more processors amounts to generic computing elements performing generic computing functions.
Moreover, dependent claims 2-6 & 11-15 recite a hash of an identifier, unique hashes, and data structure, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are a generic and routine concept that does not transform the claims to a patent eligible application of the abstract idea. Using a generic hash function, a processor, or a computer does not render these claims non-abstract; the claims are still directed to the abstract ideas of computing, counting, and determining, with the one or more processors.2 Hence, none of the hardware recited by the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment.'" Alice, 573 U.S. at Bilski, 561 U.S. at 610-11).  Accordingly, because the asserted claims steps do nothing more than apply a well-known hashing concept to data-storage are directed to patent-ineligible subject matter and fail under Section 101.
In addition, dependent claims 7-9 & 16-18 do not transform the recited abstract idea into a patent eligible invention because these claims merely provide further instructions to simply narrow the initially recited abstract idea.
Further, the "real time," recitations, are merely instructions to apply the abstract idea on a computer.
Furthermore, generally transmitting, storing, and outputting (e.g., display) data are examples of insignificant extra-solution activity.3
Generic computer features, such as a memory or a processor, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
None of the steps/functions of independent/dependent claims whether taken alone or in an ordered combination amount to significantly more than the abstract idea. For example, no inventive concept can be found in any unconventional or non-generic combination of known pieces similar to Bascom. For these reasons, none of the 
In addition, para 0031 of the Applicant’s specifications processor (i.e., commercially available processors) and a networked computer system well known in the art.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.
Claims 2-9 and 11-18 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 10. 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of 4 Therefore, as shown by cited prior 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, and 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (U.S. Pub. No. 2011/0161119), in view of Arunkumar et .
Regarding claim 1, Collins discloses a method, comprising:
measuring, using one or more processors, an aggregate amount of real-time location information available for a particular public place (see Collins, Fig. 3 shows using one or more processors; para [0039], wherein an entity that aggregates and/or calculates busyness data. In some embodiments, for example, the determining of the busyness metric may comprise storing data descriptive of at least one of historical information descriptive of the busyness associated with the risk indicative object, current/real time information descriptive of the current busyness associated with the risk indicative object, and predicted information descriptive of the busyness associated with the risk indicative object, analyzing the stored data, and/or calculating, based on the analysis of the stored data, the busyness metric; para [0019], wherein busyness may be related to "people/vehicle/item density", and/or "interaction/distraction", and/or other factors, components, or parameters which are discussed herein. The "people/vehicle/item density" (or crowdedness) component may be indicative of the number of people, vehicles, items, objects, equipment, devices, or the like, at a given location or area at a given point in time (which may be viewed as a static parameter));
when the public place meets the first qualification, computing, with the one or more processors, realtime busyness information for the public place based on the real-time location information (see Collins, para [0049], wherein the level of busyness may be determined by calculating the people density of a given area, e.g., the number of people in a given area divided by the area (or volume) occupied; para [0155], wherein a first qualification determined by evaluating relevant conditions such as a measure of activity of, though, in, or on an object (e.g., how "busy" the object is). Busyness data may include, but is not limited to, data descriptive of traffic conditions; and para [0037], wherein the object indicative of risk may be determined based on historic location data of the customer, current/real-time location data of the customer, predicted location data of the customer, based on identifying information provided by the customer);
determining whether the computed real-time busyness information meets a second qualification based on an accuracy of the real-time busyness information (see Collins et al., para [0031], wherein a second qualification determined by evaluating relevant factors such as a feedback loop may be established that iteratively increases the accuracy of any calculations and/or models that utilize the busyness metric as a factor); and
providing for display, if the computed real-time busyness information meets the second qualification, the computed real-time busyness information for the particular public place (see Collins et al., para [0049], wherein electronically displayed map, chart, or graph may be created which shows a view (e.g., a top view, or any other view) of a busyness object and show the people density levels across the object in different colors (e.g., red is high density, blue is low density) or topographical lines (e.g., close lines show high density, further spaced lines show low density) or any other format. Also, there may be a selectable button or check box to show past, present and/or predicted future density (or busyness) levels across the object).
Collins et al. fails to explicitly disclose determining, with the one or more processors, whether the public place meets a first qualification based on privacy, 
Analogous art Arunkumar et al. discloses determining, with the one or more processors, whether the public place meets a first qualification based on privacy (see Arunkumar, para [0013], wherein determining whether the received location information satisfies the received anonymity requirements further includes the anonymization provider selecting, an obfuscation value indicating an extent of location obfuscation and verifying that the anonymity requirements are satisfied within location boundaries determined by the selected obfuscation value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Collins, regarding the insurance premium determinations, and other applications using busyness, to have included determining, with the one or more processors, whether the public place meets a first qualification based on privacy because it would have improved the ability to iteratively increase the accuracy of any calculations and/or models that utilize the busyness metric as a factor. Collins discloses predicted information descriptive of the busyness associated with the risk indicative object and/or receiving (e.g., from the server) one or more numerical values that define the busyness metric. Using the anonymizing location information of a mobile device of Arunkumar would improve privacy and improved end-user experience.
Analogous art Tapia et al. the first qualification is met when the aggregate amount of available real-time location information for the public place meets or exceeds a predetermined threshold (see Tapia, para [0022], wherein upon determining, by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Collins, regarding the insurance premium determinations, and other applications using busyness, to have included the first qualification is met when the aggregate amount of available real-time location information for the public place meets or exceeds a predetermined threshold because it would have improved the ability to iteratively increase the accuracy of any calculations and/or models that utilize the busyness metric as a factor. Collins discloses predicted information descriptive of the busyness associated with the risk indicative object and/or receiving (e.g., from the server) one or more numerical values that define the busyness metric. Using the resource management in a big data environment of 
Regarding claim 7, Collins discloses the method of claim 1, wherein determining whether the computed real-time busyness information meets the second qualification comprises comparing, over an evaluation period, the computed real-time busyness information for the public place to historical real-time busyness information for the public place for each hour that the public place was open during the evaluation period (see Collins paras [0080]-[0083], wherein as shown in FIG. 4, a current busyness index 472 of the deli counter 402 may be determined, such as by comparing the current number of people 412 at the deli counter 402 to the busyness index bands 470a-d. The trend line 418 and/or the underlying busyness data may be analyzed to determine a plurality of ranges or bands 470a-d defining a qualitative metric that is indicative of the busyness of the deli counter 402. As depicted, the data plotted on the graph 416 and described by the trend line 418 may, for example, be broken into four (4) busyness index bands 470a, 470b, 470c, 470d. The first busyness index band 470a may be labeled "LOW" and may be indicative of a baseline or threshold level of busyness of the deli counter 402 (e.g., in the case that the number of people 412 is in the range zero (0) to four ( 4)). The second busyness band 470b may be labeled "MEDIUM" and may be indicative of an average and/or typical level of busyness of the deli counter 402 ( e.g., in the case that the number of people 412 is in the range five (5) to nine (9)). The third busyness band 470c may be labeled "HIGH" and may be indicative of the typical high-volume level of busyness experienced at the deli counter 402 during peak and/or rush periods ( e.g., in the case that the number of people 412 is in the range ten (10) to sixteen (16)). 
Regarding claim 8, Collins discloses the method of claim 7, further comprising:
counting a first number of hours that differ beyond a first threshold; counting a second number of hours that match beyond a second threshold; determining whether the first number of hours is less than a first predetermined percentage of the total open hours in the evaluation period; and determining whether the second number of hours is greater than a second predetermined percentage of the total open hours in the evaluation period (see Collins, 

    PNG
    media_image1.png
    549
    631
    media_image1.png
    Greyscale

paras [0080]-[0083], wherein referring to Fig. 4 shows the first busyness index band 470a may be labeled "LOW" and may be indicative of a baseline or threshold level of busyness of the deli counter 402 (e.g., in the case that the number of people 412 is in the range zero (0) to four ( 4)). The second busyness band 470b may be labeled "MEDIUM" and may be indicative of an average and/or typical level of busyness of the deli counter 402 (e.g., in the case that the number of people 412 is in the range five (5) to nine (9)). The third busyness band 470c may be labeled "HIGH" and may be indicative of the typical high-volume level of busyness experienced at the deli counter 
Regarding claim 9, Collins discloses the method of claim 1, further comprising providing for display historical busyness information for the public place, the historical information provided in relation to the real-time information (Collins, paras [0080]-[0083], wherein referring to Fig. 4 displays historical busyness the first busyness index band 470a may be labeled "LOW" and the second busyness band 470b may be labeled "MEDIUM" and the third busyness band 470c may be labeled "HIGH". The end-user may quickly and easily manage if and when the end-user visits the deli counter 402 based on the real-time busyness data and/or current busyness index 472).
Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (U.S. Pub. No. 2011/0161119), in view of Arunkumar et al. (U.S. Pub. No. 2015/0350890), in view of Tapia et al. (U.S. Pub. No. 2016/0021173), in view of Smith et al. (U.S. Pub. No. 2003/0078055), and further in view of Khalid (U.S. Pub. No. 2015/0089621).
Regarding claim 2, Collins discloses the method of claim 1, wherein determining whether the public place meets the first qualification based on the amount of available real-time location information further comprises: 
Collins et al., Arunkumar et al., and Tapia et al. combined fail to explicitly disclose computing a hash of an identifier, the identifier uniquely assigned to a user at the particular public place; counting a number of unique hashes having location data that, within a predetermined period of time, corresponds to the particular public place; 
Analogous art Smith et al. discloses computing a hash of an identifier, the identifier uniquely assigned to a user at the particular public place (see Smith, para [0060], wherein Fig. 7 presents how data is processed 247 in the Privacy module for an exemplary embodiment of the present invention. Traffic data records associated with a mobile station are received from the Data Input and Processing module in step 710. In step 720, the hashtable 730 is searched for the mobile station identifier number contained in the data record. Hashtable 730 contains mobile station identifier numbers matched to a unique serial number assigned to that identifier by the Privacy module. In decision step 740, if the mobile station identifier number is not in the hashtable 730, then a unique serial number is assigned to that mobile station identifier number and the serial number/identifier pair is stored in the hashtable 730 at step 742. In an exemplary embodiment, the serial number is generated with the following algorithm in Table I. One skilled in the art would appreciate that a variety of techniques could be used to generate a unique alphanumeric indicator to represent the mobile station ID.

    PNG
    media_image2.png
    270
    484
    media_image2.png
    Greyscale
; and para [0052], wherein Data Extraction Modules at multiple wireless service providers can exchange information with Data Analysis Nodes located at unique end users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Collins et al., Arunkumar et al., and Tapia et al., to have included computing a hash of an identifier, the identifier uniquely assigned to a user at the particular public place because it would have improved the ability to iteratively increase the accuracy of any calculations and/or models that utilize the busyness metric as a factor. Collins discloses predicted information descriptive of the busyness associated with the risk indicative object and/or receiving (e.g., from the server) one or more numerical values that define the busyness metric. Using providing traffic information using operational data of a wireless network of Smith would improve privacy and improved end-user experience.
Analogous art Khalid et al. discloses counting a number of unique hashes having location data that, within a predetermined period of time, corresponds to the particular public place; and determining, with the one or more processors, whether a threshold number of unique hashes for the public place are reached within the predetermined 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Collins et al., Arunkumar et al., and Tapia et al., to have included counting a number of unique hashes having location data that, within a predetermined period of time, corresponds to the particular public place; and determining, with the one or more processors, whether a threshold number of unique hashes for the public place are reached within the predetermined period of time because it would have improved the ability to iteratively increase the accuracy of any calculations and/or models that utilize the busyness metric as a factor. Collins discloses predicted information descriptive of the busyness associated with the risk indicative object and/or receiving (e.g., from the server) one or more numerical values that define the busyness metric. Using secure login for subscriber devices of Khalid would improve privacy and improved end-user experience. 
Regarding claim 3, Collins discloses the method of claim 2, wherein counting the number of unique hashes comprises filling a predetermined portion of a first data structure (see Collins, para [0137], wherein the memory device 1008 may, for example, comprise one or more data tables or files, databases, table spaces, registers, and/or other storage structures; and para [0185], wherein includes calculating, computing, deriving, looking up (e.g., in a table, database or data structure)). 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (U.S. Pub. No. 2011/0161119), in view of Arunkumar et al. (U.S. Pub. No. 2015/0350890), in view of Tapia et al. (U.S. Pub. No. 2016/0021173), in view of Smith .
Regarding claim 4, Collins discloses the method of claim 3, wherein the data structure, as set forth above with claim 3.
Collins et al., Collins et al., Arunkumar et al., and Tapia et al., Smith et al., and Khalid et al. combined fail to explicitly disclose a first bit vector.
Analogous art Macnicol et al. discloses the data structure is a first bit vector (see Macnicol, para [0057], wherein FIG. 3 is a block diagram that illustrates a process for generating a dense bloom filter data structure, in an embodiment. To generate the dense bloom filter, DBMS 100 may initialize the bit vector of the dense bloom filter by resetting all the bits. For example, DBMS 100 may zero out all the bits in the allocated space for the bit vector such as bit locations 305Aofbit vector 310 as depicted in FIG. 3. As hash identifiers are generated from column values of the selected data block set, the corresponding bits of the bit vectors may be set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Collins et al., Collins et al., Arunkumar et al., and Tapia et al., Smith et al., and Khalid et al., to have included the data structure is a first bit vector because it would have improved the ability to iteratively increase the accuracy of any calculations and/or models that utilize the busyness metric as a factor. Collins discloses predicted information descriptive of the busyness associated with the risk indicative object and/or receiving (e.g., from the server) one or more numerical values that define the busyness metric. Using the .
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (U.S. Pub. No. 2011/0161119), in view of Arunkumar et al. (U.S. Pub. No. 2015/0350890), in view of Tapia et al. (U.S. Pub. No. 2016/0021173), and further in view of Daggett et al. (U.S. Pub. No. 2004/0088293).
Regarding claim 5, Collins discloses the method of claim 1, wherein computing the real-time busyness information for the public place comprises:
Collins et al., Arunkumar et al., and Tapia et al. combined fail to explicitly disclose aggregating the unique hashes within a second data structure; and determining, with the one or more processors, a duration of time during which the unique hashes were aggregated.
Analogous art Daggett et al. discloses aggregating the unique hashes within a second data structure; and determining, with the one or more processors, a duration of time during which the unique hashes were aggregated (see Daggett, para [0020], wherein Referring to FIG. 1B, an aggregate object identifier map 150 combines the three maps 110, 120, 130 shown in FIG. 1A and uses one unique metric key, i.e., the aggregate object identifier (AOI) 152, as a generic key to reference the object of interest 140. In other words, the aggregate object identifier 152 uses a single indirection to refer to the object of interest 140 by encapsulating the unique identifiers of different objects into a single object. Single indirection to object is defined as a single access to an object in a map, such as a hash table or a hash map. The encapsulation may be performed during the creation of the aggregate object identifier 152 where the multiple database 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Collins, regarding the insurance premium determinations, and other applications using busyness, to have included aggregating the unique hashes within a second data structure; and determining, with the one or more processors, a duration of time during which the unique hashes were aggregated because it would have improved the ability to iteratively increase the accuracy of any calculations and/or models that utilize the busyness metric as a factor. Collins discloses predicted information descriptive of the busyness associated with the risk indicative object and/or receiving (e.g., from the server) one or more numerical values that define the busyness metric. Using the apparatus for providing aggregate object identifiers of Daggett would improve privacy and improved end-user experience.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (U.S. Pub. No. 2011/0161119), in view of Arunkumar et al. (U.S. Pub. No. .
Regarding claim 6, Collins discloses the method of claim 5, further comprising:
Collins et al., Arunkumar et al., Tapia et al., and Daggett et al. fail to explicitly disclose emptying the second data structure each time it is filled; and counting a number of times the second data structure is emptied.
Analogous art Briquemont et al. discloses emptying the second data structure each time it is filled; and counting a number of times the second data structure is emptied (see Briquemont, page 13-14, wherein 

    PNG
    media_image3.png
    591
    649
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    860
    652
    media_image4.png
    Greyscale
).

Regarding claims 10-18 are rejected based upon the same rationale as the rejection of claims 2-9, respectively, since they are the system claims corresponding to the method claims. Claim 10 recites additional feature a memory; and one or more processors in communication with the memory (see Collins, para [0129] may comprise an input device 1006, a memory device 1008, a processor 1010, a communication device 1060).
Regarding claim 19 is rejected based upon the same rationale as the rejection of claims 1, respectively, since it is the computer-readable storage medium claim corresponding to the method claim. Claim 19 recites additional feature a computer-readable storage medium storing instructions executable by one or more processors (see Collins, para [0139]).
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. (US Pub No. 2007/0264974; US Pub No. 2014/0130140; US Pub No. 2016/0316332; US Pub No. 2013/0132484; Barkhuus, Louise. "Privacy in Location-Based Services, Concern vs. Coolness." Department of Design and Use of IT, the IT University of Copenhagen. Sep. 2004; and Beresford, Alastair R. et al. "Location Privacy in Pervasive Computing." Published by the IEEE CS and IEEE Communications Society. Jan.-Mar. 2003. pp. 46-55).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        2/16/2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        2 Smith et al. (U.S. Pub. No. 2003/0078055) discloses Hashtable contains mobile station identifier numbers matched to a unique serial number assigned to that identifier by the Privacy module. In decision, if the mobile station identifier number is not in the hashtable, then a unique serial number is assigned to that mobile station identifier number and the serial number/identifier pair is stored in the hashtable ([para. 0060]).
        
        Khalid et al. (U.S. Pub. No. 2015/0089621) discloses a hash token keyed to the device identifier of the subscriber device for use in validation of subsequent authentication requests. The service may further generate a second hash token based on the device identifier of a subsequent authentication request; validate a subsequent authentication request according to the hash token and the second hash token ([abstract]).
        
        Macnicol et al. (U.S. Pub. No. 2017/0116136) discloses generating a dense bloom filter data structure, in an embodiment. To generate the dense bloom filter, DBMS may initialize the bit vector of the dense bloom filter by resetting all the bits. For example, DBMS may zero out all the bits in the allocated space for the bit vector such as bit locations of bit vector as depicted in FIG. 3. As hash identifiers are generated from column values of the selected data block set, the corresponding bits of the bit vectors may be set ([para. 0057]). 
        3 While the system in claim a recites "a method may be implemented by a processor," this is well-understood, routine, and conventional as disclosed in the specification (para 0031).  Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)) 
        4 Collins et al. (U.S 2011/0161119) discloses electronically displayed map, chart, or graph may be created which shows a view (e.g., a top view, or any other view) of a busyness object and show the people density levels across the object in different colors (e.g., red is high density, blue is low density) or topographical lines (e.g., close lines show high density, further spaced lines show low density) or any other format. In addition, there may be a selectable button or check box to show past, present and/or predicted future density (or busyness) levels across the object ([para. 0049]).
        
        Arunkumar et al. (U.S 2015/0350890) discloses the received location information satisfies the received anonymity requirements further includes the anonymization provider selecting, an obfuscation value indicating an extent of location obfuscation and verifying that the anonymity requirements are satisfied within location boundaries determined by the selected obfuscation value ([para. 0013]).
        
        Tapia et al. (U.S 2016/0021173) discloses electronically upon determining, by the intelligence layer, that a predetermined condition is met or a predetermined threshold is exceeded ([para. 0022]).